DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Examination
	Claims 1, 3, 13-14, 24-26, 31, 33-35, 38 and 40 are pending, claim 40 is withdrawn and claims 1, 3, 13-14, 24-26, 31, 33-35 and 38 are currently under examination.
	Applicants claim an aqueous suspension concentration that comprises milled cloransulam-methyl, a comb polymer that comprises a carboxylated water soluble polymer in which 100% of the monomer units derive from ethylenically unsaturated C3-C5 mono carboxylic acids, bi-carboxylic acids or anhydride thereof and from 5% to 55% of the carboxylic acid groups of the polymer are esterified with polyethoxylated tristyrylphenol, an acidic surfactant, such as alkoxylated polyarylphenol phosphate or alkoxylated polyarylphenol phosphate ester, a nonionic block copolymer surfactant, redispersing agents, such an aluminosilicate or water-swellable clay and rheology modifiers, such as xanthan gum.  
The claims will be given their broadest reasonable interpretation.
It is noted that applicant has used the transitional phrase ‘consisting essentially of’ in one of more of the present claims.  This transitional phrase will be interpreted to allow any material or step which does not materially affect the basic and novel characteristic of the claimed invention.  In re Herz, 537 F.2d 549, 551-52 (CCPA 1976).  Furthermore, Applicant has the burden of showing that the introduction of any additional In re De Lajarte, 337 F.2d 870 (CCPA 1964).

Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 13-14, 24-26, 31, 35 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Quaglia et al. (WO 2014/191288-priority of May 21, 2014, of record) in view of Aulisa (US 2013/0331267 A1), Hodge et al. (US 2007/0259016 A1) and Szekely et al. (US 5,912,267 A, made of record in 10/27/2015 IDS).
Applicant Claims
The scope and content of the claims was discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Quaglia et al. is focused on providing stable concentrated aqueous systems comprising water insoluble organic agrochemically active substances and most advantageously a suspension concentrate in which the insoluble organic agrochemically active substance is suspended in water at a concentration of about 50 to about 1100 g/L (para [0016]-[0017]).  Quaglia et al. teach that surfactants including wetting and dispersing agents are critical in dispersing the water insoluble agrochemicals in water, listing tristyrylphenolethoxylate phosphate esters (i.e.alkoxylated polyarylphenol phosphate ester) and ethylene oxide/propylene oxide block copolymers (i.e. nonionic block copolymer surfactant) as examples of such dispersing agents/surfactants which are commonly used in aqueous suspensions of water insoluble agrochemical agents (para [0003]-[0004]). 
Quaglia et al. further teach an aqueous agrochemical suspension concentrate formulation which comprises a water insoluble active ingredient and, as a dispersing and wetting agent, a water soluble polymer that is made from 100% of monomers that are derived from ethylenically unsaturated C3-C5 mono carboxylic acids, such as acrylic acid and wherein 5% to 55% of the carboxylic acid groups of the polymer are esterified with polyethoxylated tristyrylphenol (abstract, para [0017], [0046]-[0049]). The water soluble polymer as described above, may be present at amounts of between 0.05 and 10 wt% and the insoluble active may be present at amounts of 200 g/L to 700 g/L (~ 20-70 wt%) and exemplify the water soluble polymer at 1.5 wt%, 2 wt%, 5.5 wt%, 4.3 wt%, 5 wt% and 10 wt%, and the insoluble active at 43.4 wt%, 41 wt%, 23.4 wt%, 56 wt%, 38 wt%, 59 wt%, 52.6 wt% and 34.99 wt% (para [0038], Tables 2-9).   The suspension concentrate comprises an agrochemical active which is water insoluble, and which may be herbicides, fungicides, insecticides, acaricides, plant growth regulators, bactericides, nematocides, miticides, rodenticides, molluscicides and bird repellents (para [0030]-[0031]).  Quaglia further teaches the use antisettling agents, such as xanthan gum and a fine dispersed bentonite clay (an aluminosilicate) at a concentration of 0.05 to 1%, which falls within the amount claimed that is sufficient to provide a soft rather than hard lattice which could form upon diluting with water and that is readily redispersed by mixing if sediment/soft floc forms (para [0088]-[0089]).  Quaglia et al. further teach that the agrochemical compositions may further contain a surfactant, a wetting agent and a buffer and exemplifies the addition of an acid to the composition (para [0090]).  Quaglia further teach milling the aqueous suspension to reduce particle size such that 90% of the particle have a diameter of 4.32 and below or 4.5 and below (Table 2b, para [0097]).  Quaglia also exemplifies adding 5 wt% of the antifreeze monopropylene glycol in a suspension concentrate (Table 3).  
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Quaglia et al. suggest the composition as discussed above, but fail to specifically teach that the insoluble active ingredient is cloransulam-methyl, that the suspension concentrate contains a non-ionic block copolymer surfactant and alkoxylated polyarylphenol phosphate or alkoxylated polyarylphenol phosphate ester, a pH between 2 and 4 or that the median particle size of the suspension is between 2-3.  The teachings of Aulisa, Hodge et al. and Szekely et al. help to cure these deficits.
Aulisa teach an agrochemical suspension concentrate formulation that may contain water insoluble herbicides such as cloransulam-methyl, as well as at least one dispersant such as a comb-like surfactant polymer and a non-ionic block copolymer surfactant (title, abstract, para [0025], [0048]-[0049]).  A citric acid pH buffer may be added to the composition (para [0064]).  Aulisa teaches that the compositions are optionally diluted and then applied to a target locus to control weeds (para [0061]).  Average particle size of the water insoluble solid active is about 1-10 microns (Claim 8).
Hodge et al. teach suspensions of particulate biocidal material, wherein the biocidal material is substantially insoluble in water (para [0053], [0070]).  Hodge et al. Teach that to maintain low solubility of the actives, the pH may need to be adjusted downward, especially those actives which have specific groups, such as sulfonamide groups (para [0053]).  The composition comprises 2-10 wt% surfactant and 1-6 wt% dispersant wherein the surfactant and dispersant may be non-ionic block copolymeric surfactant as well as acrylic acid graft copolymers (Claim 9, para [0088]).
Szekely et al. teach an aqueous suspension that comprises an insoluble agrochemical, an acid, a silicate, a surface active compound, which can be an ethoxy propoxy block copolymer and an ethoxylated polyarylphenol phosphate (abstract, col 2, ln 55 to col 3, ln 8).  Szekely et al. notes that some surface active compounds can have a solubilizing effect on the active, leading to recrystallization of the active into larger particles and reduction of physical stability of the active containing formulation (col 2, ln 27-36).  It was found that ethoxylated polyarylphenol phosphates were useful in providing chemical stability to the water insoluble active as well as possess good dispersing and wetting effects during grindings and application of the product and helped prevent agglomeration of the active and auxiliary material during storage (col 2, ln 40-50). Szekely et al. teaches that the aqueous suspensions can contain between 1 and 10 wt% surface active substances and between 1 and 5 wt% ethoxylated polyaryl phenol phosphate (col 2, ln 60-63).  Another surface active compound that may be included in the aqueous suspension is ethoxylated alkyl phenols as well as ethoxy-propoxy block copolymers (col 3, ln 8-13).  The composition may also contain aluminum silicates, xanthan gum thickeners, propylene glycol antifreeze, antimicrobial compounds and antifoaming agents (col 3, ln 14-25).
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Quaglia, Aulisa, Hodge et al. and Szekely et al. because all four references are directed to agrochemical suspensions with water insoluble pesticides. It would further have been obvious to utilize the dispersant and surfactant formulation of Quaglia to suspend the cloransulam-methyl of Aulisa because Aulisa indicates such is water insoluble and is suitable for use within a suspension concentrate like the pesticides in Quaglia.  Additionally, one of ordinary skill in the art would have had a reasonable expectation of successfully creating a stable suspension by so doing because Aulisa further teaches that the dispersant within the formulation is a comb-like polymer, similar to the comb-like polymer listed within Quaglia.   Furthermore, it would have been obvious to include the block copolymer of Aulisa and/or the ethoxylated polyaryl phenol phosphate/block copolymer surfactants of Szekely et al. within the formulation of Quaglia because Quaglia indicates that additional surfactants may be used in the suspension formulation, indicates that ethoxylated polyarylphenol phosphate ester surfactants and block copolymer surfactants are commonly used to suspend and evenly distribute water insoluble actives in water and because Szekely specifies this polyaryl phenol phosphate surfactant is useful for increasing the chemical stability of insoluble actives in water and thus the overall storage stability of the formulation as well as providing good dispersing and wetting ability.  Additionally, as Quaglia et al. teaches that block copolymer surfactants and polyarylphenol phosphate esters are well known for their use as dispersing/wetting agents in providing well dispersed suspensions of water insoluble actives in water as well as demonstrates that the claimed comb polymer is able to do the same, it would have been obvious to one of ordinary skill in the art to combine all three of these surfactants/dispersants all known for the same purpose in a single suspension concentrate with the same properties, which are to provide a well dispersed and homogenous suspension of water insoluble active in water.  In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980).  
	Regarding the concentrations of active ingredient, comb polymer dispersant, surfactant, redispersion agent (IE anti-sediment agent or anti-caking agent) and the median particle size of the suspension concentrate, a prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection. MPEP § 2144.05.  Regarding the pH of the composition, both Quaglia and Aulisa exemplify adding an acid to the composition and Hodge specifically teaches that certain pesticides, such as the sulfonamide group found in the cloransulam-methyl pesticide taught by Aulisa require a lowering of the pH until it is fully insoluble in water such that it can be stably formulated as an aqueous suspension.  Thus, as pH is a result effective variable that effects the solubility of the pesticide in water, and as Quaglia and Aulisa exemplify adding acid to the suspension concentrate formulations, it would have been obvious to one of ordinary skill in the art to routinely optimize the pH of the formulation with acid until the desired insolubility of the pesticide was achieved, such that the cloransulam-methyl is substantially insoluble in the formulation.  Furthermore, as all the references are directed to formulating pesticidal compositions intended to kill pests and as Aulisa specifically discloses applying the pesticidal composition to a target locus to kill weeds, it would have been obvious to do so with the composition suggested by the combination of Quaglia, Aulisa, Hodge et al. and Szekely et al.  Regarding the particle size of the cloransulam-methyl, as Aulisa specifies that the active may have an average particle size of between 1 and 10 microns and Quaglia specifically teaches milling the concentrate containing the insoluble active within the concentrate to achieve the desired particle, one of ordinary skill in the art would have found it obvious to mill the cloransulam-methyl of Aulisa in order to obtain the desired particle size, such as the particle size recited in Aulisa that overlaps with the claimed particle size.
	Regarding the limitation in claims 1 and 31 which require that if a sediment forms it is soft lattice that is readily redispersed by mixing, Quaglia discloses including bentonite clay (an aluminosilicate) in the composition at a concentration that falls directly within the concentration required by claims 1 and 31 that gives rise to this property.  Thus, by following the direction of Quaglia to include the re-dispersing bentonite clay at the taught concentration, a soft lattice sediment that is readily redispersed by mixing would have necessarily been formed if any sediment forms upon dilution of the suspension concentrate in a spray tank.  
Regarding the limitation that the active ingredient does not exhibit Ostwald ripening of dispersed particles and is stable for at least three months at elevated temperatures such as at greater than 40 or 54 ºC, such would have naturally occurred by following the teachings of the prior art regarding decreasing solubility and increasing storage stability of actives with sulfonamide groups by decreasing the pH of the composition as well as adding the alkoxylated polyarylphenol phosphate surfactant as suggested by Hodge et al. and Szekely et al. to the suspension concentrate of Quaglia that contains the claimed comb polymer which is taught to exhibit excellent storage stability of water insoluble actives in suspension concentrates. Regarding the limitation that the composition remains as a homogeneously dispersed suspension concentrate after being subjected to 5 cycles of freeze/thaw by exposure to about -15ºC for 24 hours to about 54ºC for another 24 hours, by following the example and teachings of Quaglia which teach and exemplify inclusion of 5% of an antifreeze agent, protection against freezing and thus maintenance of a homogenous formulation even after freeze/thaw cycles would have been expected.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.
Claims 1, 3, 13-14, 24-26, 31, 33-35 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Quaglia et al. (WO 2014/191288-priority of May 21, 2014, of record), Aulisa (US 2013/0331267 A1), Hodge et al. (US 2007/0259016 A1) and Szekely et al. (US 5,912,267 A, made of record in 10/27/2015 IDS) as applied to Claims 1, 3, 13-14, 24-26, 31, 35, 38 above, and further in view of Dieckmann et al. (US 2010/0075850 A1).
Applicant Claims
The scope and content of the claims was discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The combination of Quaglia et al., Aulisa, Hodge et al. and Szekely et al. suggest the composition of Claims 1, 3, 13-14, 24-26 and 29-30 as discussed above. 
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
The combination of Quaglia et al., Aulisa, Hodge et al. and Szekely et al. suggest the composition of Claims 1, 3, 13-14, 24-26 and 29-30 as discussed above, but fail to specifically teach inclusion of sulfentrazone.  The teachings of Dieckmann et al. help to cure this deficit. 
Dieckmann et al. indicates that both citric acid and phosphoric acid are preferred for adjusting the pH of an agrochemical formulations, such as a suspension concentrate, pointing to the interchangeability of these acids in agrochemical formulations (abstract, para [0029], [0111]).  Dieckmann et al. further teach that sulfentrazone is one of the herbicides that may be used in the formulation (para [0087]).
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the sulfentrazone of Dieckmann known to possess herbicidal activity to the suspension concentrate suggested by the combination of Quaglia and Aulisa et al.  Motivation for doing so flows from the fact that cloransulam methyl and sulfentrazone are known herbicides and that combining them would provide a formulation that has the same herbicidal properties.  Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.
Response to Arguments
Applicant traverses the 103 rejections for reasons already of record, which were not found persuasive for reasons already of record.  To summarize, Applicant attacks the references individually, argues that the technology is not predictable based upon teachings from the prior art and from evidence presented in the past declarations, and finally argues that there are secondary indicia or nonobviousness that include unexpected superior results, commercial success and a long felt need.  While past responses to argument sections have responded to these arguments at least once before, the Examiner will respond briefly to the salient points.
Regarding the assertion that the development of a storage stable new suspension concentrate formulation is not predictable, absolute predictability of success is not required to establish obviousness.  In re O’Farrell, 853 F.2d 894 (Fed. Cir. 1988).  The prior art of record establishes and demonstrates certain dispersants, wetting agents, water soluble polymers and re-dispersion agents are useful for providing storage stable suspension concentrates of water insoluble agrochemical actives, like cloransulam-methyl, and that certain pH levels are optimum for storage stability of a structural class of agrochemicals to which cloransulam-methyl belongs.  Thus, while there is not an absolute predictability provided by the prior art documents, there is a reasonable expectation of successfully forming a storage stable suspension concentrate of cloransulam-methyl by following the suggestions of the prior art.  Even the primary reference Quaglia et al., which teaches the claimed comb polymer providing excellent storage stability to suspension concentrates, recognizes that polyarylphenol phosphate esters and block copolymer surfactants, the other two dispersants required by the claims, are commonly known and widely used to provide a good dispersion of water insoluble agrochemicals in water. In response to Applicant’s critique of Aulisa and Szekeley and to put the above argument another way, even though Aulisa and Szekeley recognize in the background section of the respective patent/patent application specifications that problems are known with concentrates, Aulisa and Szekeley both provide a solution to these known problems. Thus one of ordinary skill in the art would have had an expectation of success in applying these known solutions to produce a stable suspension concentrate.  Likewise, while Aulisa demonstrates that certain rheology agents are not well suited to a high ionic strength aqueous phase, Auliisa does successfully test other rheology agents which are well suited for such high ionic strength aqueous phases and an ordinarily skilled artisan would have been led to use these rheology agents with a reasonable expectation of success.     
Regarding the argument that the Branly declaration demonstrates the unpredictability of formulating a stable cloransulam-methyl suspension concentrate, the declaration demonstrated that a single dispersant was not compatible with cloransulam-methyl.  Such a demonstration does not demonstrate that formulating a stable cloransulam-methyl suspension concentrate is highly unpredictable such that an ordinarily skilled artisan would not have had a reasonable expectation of success in following the teachings of the cited prior art to formulate a stable cloransulam-methyl suspension concentrate.
Regarding the unexpected superior results argument, to effectively rebut a prima facie case of obviousness, the results must be unexpected, commensurate in scope with the claimed invention and must be compared against the closest prior art.  In re Clemens, 622 F.2d 1029, 1036 (CCPA 1980); In re Burckel, 592 F.2d 1175 (CCPA 1979).  In both declarations, an additional wetting agent is used which is not required by the claims.  As taught by Quaglia et al., wetting agents are important in dispersal of water insoluble agrochemicals in water and thus it appears that the wetting agent may be critical to obtaining highly dispersed, homogenous and stable mixtures of water insoluble cloransulam-methyl in water.  It is further noted that the most recent tested composition has a pH, clay concentration and particle size which all fail to meet the current claims. Thus, as the claims are not commensurate in scope with the data, and it cannot be said that the stability of the composition would be the same without the additional wetting agent, the data is not yet sufficient to overcome the prima facie case of obviousness set forth above.  Amending claims to ensure they are commensurate in scope with the compositions tested as superior will be paramount in moving the case towards allowance on grounds of the superior results obtained in testing and presented in declarations, such as the 06/03/2017 declaration.
	Regarding the assertion of secondary indicia of nonobviousness, while these secondary considerations were considered, this fact alone is not sufficient to outweigh the objective evidence provided by the teachings of the prior art references of record.
	


Conclusion
For the foregoing reasons, no claim can be allowed at this time.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






DANIEL L. BRANSON
Examiner
Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699